PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,418,685
Issue Date: April 16, 2013
Application No. 12/784,445
Filing or 371(c) Date: May 20, 2010
Attorney Docket No. STR 0520US

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.378(b), filed January 05, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7½ year maintenance fee by April 16, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Petitioner submitted a fee of $125 with the initial petition on June 09, 2021. This fee was deemed insufficient because the required petition fee is $525. With the renewed petition, $525 was submitted on January 05, 2022 which created a total submission balance of $625. Since the required petition fee is currently $525, the overpayment of $125 submitted on June 09, 2021, has been refunded by treasury check.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET